Citation Nr: 1236546	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-15 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL 

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 2001 to August 2004, during which time he earned the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of that hearing is associated with the claims file.  The Board previously remanded this issue in May 2011 for further development.

In May 2011, the Board also remanded the issue entitlement to service connection for postoperative groin abscesses (claimed as skin condition of the groin).  However, in a July 2012 rating decision, the RO granted service connection for tinea cruris with episodes of hydradenitis, previously claimed as groin abscesses.  As this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status.   

In September 2012, the Veteran's representative waived RO consideration of additional evidence submitted by the Veteran. 


FINDING OF FACT

Throughout the course of the appeal, the Veteran's service-connected lumbar strain is manifested by subjective complaints of pain and additional limitation of function  during flare-ups with objective findings of limitation of forward flexion to 60 degrees at its most restrictive and muscle spasm resulting in an abnormal gait, but without ankylosis or incapacitating episodes of at least four weeks over the past 12 months.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected lumbar strain, have been met, effective November 21, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, § 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claim arises from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and VA examinations.  The Virtual VA claims processing system includes additional VA treatment records to February 2012.  In a  subsequent July 2012 supplemental statement of the case, the RO considered all the evidence of record.  No additional pertinent evidence has been included in the Virtual VA.  Moreover, the Veteran's statements in support of the claim are of record, including his hearing testimony.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

Additionally, the Veteran was afforded VA examinations in February 2009,  December 2009, and January 2012 to evaluate the severity of his service-connected low back disability.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describes the low back disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent January 2012 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the May 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in May 2011 directed the RO to obtain additional VA treatment records and to contact the Veteran to identify any private treatment for his low back disability since November 2008.  The RO was also directed to schedule the Veteran for a VA examination.  The claims file shows that the RO obtained additional VA treatment records.  Moreover, in May 2011, the Veteran was sent a communication requesting that he furnish information concerning any private treatment since November 2008, to which he never responded.  Further, a VA examination was afforded in January 2012, which as discussed above is sufficient for rating purposes.  Accordingly, the Board finds that there has been substantial compliance with the May 2011 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

II.  Analysis

The Veteran is seeking a higher initial rating for his service-connected low back disability.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

In this case, the Veteran filed his claim for service connection in November 2008.  He initially sought treatment at the VA in August 2008.  He reported low back pain that was getting worse.  He was unable to complete his run.  Pain was worse with standing over extended periods of time, but better with sitting.  He occasionally experienced pain when lying down on a mattress.  Range of motion testing was not provided, but no focal motor or sensory deficits were found.  A contemporaneous x-ray showed that five lumbar type vertebra were present; disc spaces were preserved; and alignment was satisfactory.  

The Veteran was afforded a VA examination in February 2009.  The claims file was reviewed.  He reported daily back pain that was non-radiating.  He could walk a maximum of a quarter mile on level ground, and in the past 12 months he reported five incapacitating episodes.  He was being treated with medications but had never had surgery or injection therapy.  He was employed as a machine operator.  He was limited by lifting in his work activities and had to give up exercise.  He experienced activity-related flare-ups.  During flare-ups he was unable to walk.  He also used a back brace.  

On physical examination, the Veteran entered wearing a back brace.  He experienced a moderate degree of pain getting on and off the examination table.  He lacked six inches of being able to touch his toes.  Range of motion testing was as follows: flexion to 75 degrees; extension to 25 degrees; lateral flexion to 30 degrees bilaterally; and rotation to 25 degrees bilaterally.  All motion was accompanied by mild end-of-range pain, but was not additionally limited following repetitive use.  He was tender over the right sacroiliac area.  Straight leg raising was to 60 degrees bilaterally and pain free.  Motor strength and sensory function were normal.  Knee and ankle jerks were 1+ and equal bilaterally.  His gait was slightly broad-based, but otherwise normal.  He could stand on tiptoe and on a single foot.  The examiner observed that the August 2008 x-ray was negative.  The diagnosis was chronic lumbar strain with no evidence of lumbar radiculopathy.  

A June 2009 VA treatment record showed that the Veteran underwent a physical therapy consult for constant back pain.  Aggravating factors included standing, prolonged sitting, walking, lying down and running.  There was no numbness or tingling and pain did not travel into legs.  He denied any history of bowel or bladder incontinence.  Range of motion was within normal, but he had pain on flexion.  Strength was 5/5 and sensation was intact.  L4-5 and L5-S1 were tender to palpation.  The Veteran was issued a thermophore, lumbar support pillow, and TENS unit.  Follow up treatment records continued to show complaints of low back pain. 

The Veteran was afforded another VA examination in December 2009 with the same examiner.  The claims file was not available for review at this examination.  He essentially reported the same symptoms and indicated that in the past 12 months, he had experienced four incapacitating episodes.  

On physical examination, the Veteran experienced a moderate degree of pain getting on and off the examination table.  Range of motion testing was as follows: flexion to 60 degrees; extension to 30 degrees; lateral flexion to 20 degrees bilaterally; and rotation to 20 degrees bilaterally.  All motion was accompanied by end-of-range pain, but was not additionally limited following repetitive use.  He was tender over the mid lumbar spine.  Straight leg raising was to 40 degrees bilaterally and accompanied by low back pain on both sides.  Motor strength and sensory function appeared normal in both lower extremities.  Knee and ankle jerks were 2+ and equal bilaterally.  His gait was slow and slightly broad-based.  The examiner again observed that the August 2008 x-ray was negative.  The diagnosis was chronic lumbar strain with no evidence of lumbar radiculopathy.  
 
A May 2010 VA treatment record showed that tender points were present and the  Veteran had trouble rising from a seated position without using his arms.  However, his gait was normal and he had normal curvature of the spine.  Sensation was intact to light touch.  No sensory deficit was observed.  

At the March 2011 Board hearing, the Veteran reported that he used pain medication and a TENS unit to help with pain.  He indicated that the pain radiated into his lower extremities.  He also reported muscle spasms.  He could only walk 100 feet and he had pain when he sat, stood and lied down.  He stated that he could not touch his toes.  He missed work a few times a year due to his low back disability.  His back disability affected his ability to work and do chores at home.  He also wore a brace as needed about four to five times a month.  
 
Given that there was evidence of a possible increase in severity since the last VA examination, the Board remanded this issue for a new VA examination, as well as to obtain additional treatment records.  Such VA treatment records showed continuing complaints of low back pain.  A December 2011 MRI revealed mild lumbar spondylosis but no neural foraminal narrowing.

The Veteran was afforded another VA examination in January 2012.  He again reported daily pain, with stiffness in the morning.  Pain started after a couple of hours on his feet.  He was currently making truck air compressors.  He took pain medications.  He had not missed any work, but had been assigned different duties with no reduction in pay.  He was also taking college courses.  The Veteran reported flare-ups that impacted his function.  On very bad days he had to stretch more.  

Range of motion testing showed flexion to 90 degrees with pain beginning at 80 degrees; extension to 30 degrees with pain at end range; lateral flexion to 30 degrees bilaterally with pain at end range; lateral rotation to 30 degrees bilaterally with pain at end range.  The Veteran had no additional limitations in range of motion after repetitive use testing.  However, there was functional impairment due to weakened movement and pain on movement.  The Veteran exhibited tenderness to palpation.  Spasm and tenderness in the lower thoracic spine were worse after movement.  The examiner indicated that the Veteran had muscle spasm or guarding, but that it was not severe enough to result in abnormal gait or spinal contour.  

Strength testing was normal.  Reflexes in the knees and ankles were normal.  Sensory examination was also normal and straight leg raising was negative.  There was no radicular pain or any other signs or symptoms of radiculopathy.  There were also no findings of any other neurologic abnormalities associated with the Veteran's low back disability.  The examiner indicated that the Veteran had intervertebral disc syndrome, but there had been no incapacitating episodes in the past 12 months.  The Veteran regularly used a brace for low back pain.  The examiner observed that MRI findings showed minimal spondyloses.  The diagnosis was lumbago with intervertebral disc syndrome.    

A July 2012 private x-ray showed subluxations at L1-L5, sacrum apex posterior, right ilium PT, left ilium P.  One ilium was also higher than other.  The examiner indicated that subluxation referred to loss of normal position or motion in spinal joint and then summarized the problems that could occur with this finding, such as pain, tenderness, inflammation, loss of motion and leg pain as well as leading to degenerative joint disease, degenerative disc disease and other neurological consequence. 

In a July 2012 statement, the Veteran asserted that he experienced pain in his lower back, as well as his mid and upper back.  The pain radiated to his buttocks, hips, thighs, knees and tingling in feet.  He explained that it affected his ability to participate in hobbies, maintain a proper weight and concentrate in school.  It also affected is ability to drive, walk, stand and comfortably sleep.

In support of his claim, the Veteran also submitted July 2012 statements from his roommate and former professor.  His roommate reported that the Veteran's back problems had been worsening in the past two years.  His back pain radiated to his mid and upper back as well as throughout his legs.  She indicated that it was hard for the Veteran to climb stairs and perform normal household chores.  There had been occasions when she had personally assisted and nursed him.  

The statement from his former professor indicated that she had witnessed the Veteran's compromised mobility and limited range of motion.  He was kept from attending class and participating fully due to his chronic back pain.  She witnessed him in excruciating pain on a number of occasions.  She was aware that his pain had become more severe.  She had continued to interact with the Veteran and observed that his condition had persisted to the present.  

Based on the medical evidence of record and resolving all benefit of the doubt in favor of the Veteran, the Board finds that the symptomatology associated with the low back disability at issue most nearly approximates a 20 percent rating.  The December 2009 VA examination found that the Veteran's flexion was limited to 60 degrees, which is one of the criteria for a 20 percent rating under the general rating formula.  Although the other VA examinations documented a greater range of motion, those reports also noted reported flare-ups resulting in additional functional limitation.  The most recent examiner also observed weakened movement and pain on motion after only three repetitions.    

Further, the lay evidence of record, which described compromised mobility and limited motion, also indicates more severe limitations during flare-ups.  Importantly, the medical evidence of record also shows that the Veteran experiences muscle spasms.  Although the most recent examiner indicated that it did not result in an abnormal gait, the prior VA examinations observed that the Veteran had a broad-based gait and walked slowly.  The Board also finds that the Veteran's symptoms have been consistent throughout the course of the appeal.  Thus, when resolving the benefit of the doubt in favor of the Veteran and in accordance with DeLuca, the Board concludes that a 20 percent rating is warranted during the entire course of the appeal.  See Hart.   

Nevertheless, the Board finds that when applying the general rating formula to the Veteran's low back disability, there is no competent medical evidence to warrant a rating in excess of 20 percent at any time during the rating period on appeal.  In this regard, there has been no objective finding of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  The most restrictive range of motion documented was at the December 2009 VA examination, which again found that flexion was to 60 degrees.  Further, there has been no indication that there was ankylosis of the lumbar spine.  In fact, the Veteran has always been able to move his spine and there has never been any indication that it has been in a fixed position.    

The Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher level of compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 20 percent.  At the most recent VA examination, the examiner found no change in range of motion following repetitive use.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of the current 20 percent is not warranted based on limitation of motion.

Further, there has been no objective medical evidence showing that the Veteran has been prescribed bed rest by a physician due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for intervertebral disc syndrome under Diagnostic Code 5243.  Although the Veteran reported four or five incapacitating episodes at the February and December 2009 VA examinations, he did not provide any information on duration and treatment records are silent with respect to any findings of physician prescribed bed rest.  Moreover, the Veteran and his representative also have not identified any instances of physician prescribed bed rest.  Moreover, when assessing these criteria, the most recent VA examiner clearly found no evidence of incapacitating episodes.

With respect to neurologic abnormalities, pursuant to Note (1) of the general rating formula for disease and injuries of the spine, the Board observes that the Veteran has complained of radiating pain into his lower extremities.  However, there have been no objective findings of radiculopathy on examination.  At all of the examinations, strength was normal and sensation was intact.  All of the examiners clearly found no evidence of radiculopathy.  The Board must finds that the medical evidence is more probative than the lay evidence on whether radiculopathy is present given that as a lay person, while he can describe symptoms, the Veteran is not competent to diagnose radiculopathy as medical expertise is required.  

There is also a lack of evidence to show that the Veteran has any other neurological abnormalities associated with his low back disability such as to warrant a separate rating.  Indeed, there is no evidence of bowel or bladder dysfunction associated with the Veteran's low back disability.  The Veteran has not reported any other neurological abnormalities.  The most recent examiner clearly found no findings of any other neurological abnormalities.  Thus, the Board finds that a separate rating is not warranted for any neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are adequately contemplated in the current 20 percent rating. 

The Board has carefully reviewed and considered the lay evidence of record, including the Veteran's statements and hearing testimony as well as the statements of his roommate and former professor, regarding the severity of his low back disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Lay persons are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has considered the lay evidence when awarding the current 20 percent rating.  

In conclusion, a 20 percent rating, but no higher, is warranted for the Veteran's service-connected lumbar strain throughout the course of the appeal.  However, a preponderance of the evidence is against a rating in excess of 20 percent during this period.  As the preponderance of the evidence weighs against awarding a rating in excess of 20 percent, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


Extraschedular Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran, such as limitation of motion, pain and muscle spasms, fit squarely within the criteria found in the relevant diagnostic codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the evidence shows that the Veteran is still employed full time.  Accordingly, there is no need for further analysis with respect to this matter.  

[CONTINUED ON NEXT PAGE]

ORDER

A 20 percent rating, but no higher, for lumbar strain is granted, effective November 21, 2008, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


